                 Case 20-10343-LSS              Doc 981       Filed 07/08/20         Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

BOY SCOUTS OF AMERICA AND                                      Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                               (Jointly Administered)
                           Debtors.
                                                               Ref. Docket No. 865

              ORDER (I) AUTHORIZING THE DEBTORS TO (A) REJECT
             UNEXPIRED LEASE OF NONRESIDENTIAL REAL PROPERTY
             WITH DHEERA LIMITED COMPANY, LLC, EFFECTIVE AS OF
           JUNE 30, 2020 AND (B) ABANDON CERTAIN PERSONAL PROPERTY
         IN CONNECTION THEREWITH AND (II) GRANTING RELATED RELIEF

         Upon the motion (the “Motion”)2 of the Boy Scouts of America and Delaware BSA,

LLC, the non-profit corporations that are debtors and debtors in possession in the above-

captioned chapter 11 cases (together, the “Debtors”), for entry of an order (this “Order”),

pursuant to sections 362(d), 365(a), and 554(a) of the Bankruptcy Code, (i) authorizing the

Debtors to (a) reject that certain unexpired lease of nonresidential real property (including any

guarantees thereof and all amendments or modifications thereto or assignments or subleases

thereof, collectively, the “Lease”), by and between Dheera Limited Company, LLC (the

“Landlord”), as successor in interest to Pacifica Texas, L.P., and the BSA for the premises

located at 1303 West Walnut Hill Lane, Suites 100, 128 and 130, Irving, Texas 75038 (the

“Premises”), effective as of June 30, 2020, and (b) abandon any furniture, fixtures, equipment,

and other assets at the Premises (the “Remaining Property”), in each case effective as of June 30,


1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
 All capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the
Motion.
               Case 20-10343-LSS         Doc 981      Filed 07/08/20      Page 2 of 4




2020, and (ii) granting related relief; and this Court having jurisdiction over this matter pursuant

to 28 U.S.C. § 1334 and the Amended Standing Order of Reference from the United States

District Court for the District of Delaware, dated February 29, 2012; and entry of this Order

being a core proceeding within the meaning of 28 U.S.C. § 157(b)(2); and the Debtors having

consented to the entry of a final order by this Court under Article III of the United States

Constitution; and venue of this proceeding and the Motion in this District being proper pursuant

to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the Debtors’ notice of the

Motion and opportunity for a hearing on the Motion were appropriate under the circumstances

and no other notice need be provided; and all objections to the Motion, if any, having been

withdrawn, resolved or overruled; and the relief requested in the Motion being in the best

interests of the Debtors’ estates, their creditors and other parties in interest; and this Court having

determined that the legal and factual bases set forth in the Motion establish just cause for the

relief granted herein; and after due deliberation and sufficient cause appearing therefor, it is

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

       1.      The relief requested in the Motion is GRANTED as set forth herein.

       2.      The Debtors are authorized, pursuant to section 365(a) of the Bankruptcy Code

and Bankruptcy Rules 6006 and 6007, to reject the Lease, effective as of June 30, 2020.

       3.      The Debtors are authorized to abandon any Remaining Property located at the

Premises, in the Debtors’ sole discretion, free and clear of all liens, claims, encumbrances, and

rights of third parties, with such abandonment being effective as of June 30, 2020. The Landlord

under the Lease is authorized to dispose of any Remaining Property without further notice or any

liability to the Debtors or any third parties and without waiving any claims against the Debtors.




                                                  2
               Case 20-10343-LSS         Doc 981     Filed 07/08/20     Page 3 of 4




The automatic stay is modified to the extent necessary to allow the disposition of any Remaining

Property.

       4.      Notwithstanding the relief granted in this Order and any actions taken pursuant to

such relief, nothing in this Order shall be deemed or construed as: (a) an admission as to the

validity, priority or amount of any claim or lien against the Debtors; (b) a waiver or limitation of

the Debtors’ or any party in interest’s rights to subsequently dispute such claim or lien on any

grounds; (c) a promise or requirement to pay any prepetition claim; (d) an implication or

admission that any particular claim is of a type specified or defined in the Motion or this Order;

(e) an authorization to assume any prepetition agreement, contract, or lease pursuant to section

365 of the Bankruptcy Code; or (f) a waiver or limitation of the Debtors’ or any other party in

interest’s rights under the Bankruptcy Code or any other applicable law.

       5.      By entry of this Order, the Debtors do not waive any claims that they may have

against the Landlord, whether or not such claims arise under, are related to the rejection of, or are

independent of, the Lease.

       6.      Notice of the Motion shall be deemed good and sufficient notice of such Motion,

and the requirements of Bankruptcy Rule 6004(a) and the Local Rules of Bankruptcy Practice

and Procedure of the United States Bankruptcy Court for the District of Delaware are satisfied by

such notice.

       7.      Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

       8.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.




                                                 3
              Case 20-10343-LSS         Doc 981      Filed 07/08/20     Page 4 of 4




       9.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




                                                     LAURIE SELBER SILVERSTEIN
      Dated: July 8th, 2020                          UNITED STATES BANKRUPTCY JUDGE
      Wilmington, Delaware
                                                 4
